AFFIRMED; Opinion Filed October 20, 2014.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00193-CR

                            PATRICIA ANN SMITH, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-49176-W

                             MEMORANDUM OPINION
                           Before Justices Bridges, Lang, and Evans
                                   Opinion by Justice Lang

       Patricia Ann Smith waived a jury and pleaded guilty to obtaining a controlled substance,

dihydrocodeinone, by fraud. See TEX. HEALTH & SAFETY CODE ANN. § 481.129(a-1), (d-1)(2)

(West Supp. 2014). The trial court assessed punishment at ten years’ imprisonment. On appeal,

appellant’s attorney filed a brief in which he concludes the appeal is wholly frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967).

The brief presents a professional evaluation of the record showing why, in effect, there are no

arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App.

[Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised appellant of
her right to file a pro se response, but she did not file a pro se response. See Kelly v. State, 436
S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts and counsel in

Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.




                                                      / Douglas S. Lang/
                                                      DOUGLAS S. LANG
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47
140193F.U05




                                                -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


PATRICIA ANN SMITH, Appellant                     Appeal from the 363rd Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00193-CR       V.                       F13-49176-W).
                                                  Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                      Bridges and Evans participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered October 20, 2014.




                                            -3-